Citation Nr: 1140238	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for bilateral hearing loss prior to June 6, 2003. 

2.  Entitlement to a schedular rating in excess of 40 percent for bilateral hearing loss since June 6, 2003. 

3.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period prior to June 6, 2003, and in excess of 40 percent for the period beginning on June 6, 2003, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John C. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970 and from February 1971 to January 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2002 and August 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As support for his claim, the Veteran testified at hearings before RO personnel in December 2003 and May 2006.  The Veteran also testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2007.  At that hearing, he withdrew his earlier claim for an increased rating for tinnitus that had been on appeal at that time. 

The Veteran failed to appear to another videoconference hearing scheduled in June 2010.  He has not explained his absence or requested to reschedule the hearing.  Therefore, that Board hearing request is considered withdrawn.  See 38
C.F.R. § 20.704(d) (2010). 

This case previously reached the Board in October 2007.  At that time, the Board issued a decision denying the increased rating claims on appeal, while remanding the TDIU claim.  The Veteran appealed the Board's denial of the increased rating claims to the U. S. Court of Appeals for Veterans Claims (Court). 

The Court issued an Order dated in December 2008, which granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the increased rating claims to the Board to secure the Veteran's Social Security Administration (SSA) disability records.  The Court did not address the TDIU claim since it did not have jurisdiction over a claim that the Board had already remanded for further development.  See Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 483(1997). 

Upon return from the Court, the Board in February 2010 remanded the case for further development.  As noted above, the Veteran failed to appear to the additional June 2010 videoconference hearing scheduled on his behalf.

In August 2010, the Board remanded these matters to the RO for additional notification.  After completing the requested actions, the RO continued the denial of the claims (as reflected in May and June 2011 supplemental statements of the case(SSOCs)) and returned these matters to the Board for additional appellate consideration.  

The issues of entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period prior to June 6, 2003, and in excess of 40 percent for the period beginning on June 6, 2003, on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  For the period prior to June 6, 2003, the Veteran's bilateral audiometric test results correspond to numeric designations no worse than Level VII in the right ear and Level VI in the left ear. 

2.  For the period beginning on June 6, 2003, the Veteran's bilateral audiometric test results correspond to numeric designations no worse than Level VIII in the right ear and Level VIII in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to June 6, 2003, the criteria for a schedular rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Codes 6100-6101 (2011). 

2.  For the period beginning on June 6, 2003, the criteria for a schedular rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Codes 6100-6101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, December 2002, September 2004, March 2006, February 2010, and August 2010 letters, collectively, provided notice to the Veteran of the evidence and information needed to substantiate his claims for increased ratings on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  The March 2006, February 2010, and August 2010 letters provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.
 
After issuance of the above letters, and proving the Veteran and his attorney additional opportunity to respond, the RO readjudicated each issue on appeal in May and June 2011 SSOCs.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, VA audiology records, private audiology records, Social Security Administration Disability records showing that the Veteran is receiving benefits for asthma and carpal tunnel syndrome, and the reports of April 2007 and April 2011 VA audiology examinations.  Also of record and considered in connection with the appeal is the transcript of the September 2007 Board hearing, as well as various written statements provided by the Veteran as well as by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased ratings

The Veteran contends that his bilateral hearing loss warrants a disability rating in excess of 30 percent prior to June 6, 2003 and in excess of 40 percent beginning on June 6, 2003, to better reflect his symptomatology.  At the aforementioned hearings, the Veteran testified that he wears hearing aids; however, he still struggles to hear when conversing with people and while watching television.  He testified that his hearing loss prevents him from obtaining gainful employment. 

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
The Veteran's service-connected bilateral hearing loss is currently evaluated at a 30 percent for the period prior to June 6, 2003 and 40 percent for the period beginning on June 6, 2003, under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2010). 

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the Rating Schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

An alternative method of rating exceptional patterns of hearing impairment is set forth in 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Historically, a July 1995 rating decision granted service connection for the Veteran's bilateral hearing loss and assigned an initial 10 percent disability rating.  In August 2001, the Veteran filed the present claim for an increase in disability rating for bilateral hearing loss.  In an August 2002 rating decision, the RO increased the Veteran's service-connected bilateral hearing loss to 30 percent disabling.  Subsequently, in August 2004, the RO increased the evaluation for the Veteran's hearing loss to 40 percent, effective July 30, 2004.  In a February 2005 rating decision, the RO established the 40 evaluation, effective June 6, 2003. 



Increased Rating Claim for the Period Prior to June 6, 2003

In support of his claim, the Veteran underwent a VA audiological examination in November 2001.  Audiometric testing results from the November 2001 VA audiological examination show that pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
75
80
70
75
LEFT
70
80
75
70
73.5

Speech recognition ability was 64 percent in the right ear and 68 percent in the left ear.  The VA examiner found that the Veteran had severe sensorineural hearing loss from 1000 Hertz in his right ear and mild sloping to severe sensorineural hearing loss in his left ear.  Under Table VI, these results warrant findings of hearing acuity of Level VII in the right ear and Level VI in the left ear, commensurate with a 30 percent disability rating.  Although the Veteran's bilateral hearing loss satisfies the criteria for exceptional patterns of hearing impairment pursuant to 38 C.F.R. § 4.86, under Table VIA, these results warrant findings of a lower disability rating under Table VII of 38 C.F.R. § 4.85. 

In April 2003, the Veteran submitted a private audiometric evaluation report from Tuscaloosa Ear, Nose, and Throat Center, P.C. show that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
70
70
80
73.5
LEFT
45
70
70
70
63.75
Speech recognition ability was 68 percent in the right ear and 80 percent in the left ear.  Under Table VI, these results warrant findings of hearing acuity of Level VI in the right ear and Level IV in the left ear, commensurate with a 20 percent disability rating.  The Board finds that under Table VIA, applying the criteria for exceptional patterns of hearing impairment, these results warrant findings of hearing acuity of Level VI in the right ear.  This finding is also commensurate with a 20 percent disability rating under Table VII of 38 C.F.R. § 4.85. 

After reviewing the record and the results of the Veteran's November 2001 and April 2003 hearing tests, the Board finds that, for the period prior to June 6, 2003, the Veteran's service-connected bilateral hearing loss does not meet the criteria for a disability rating in excess of 30 percent. 

Increased Rating Claim for the Period Beginning on June 6, 2003

During this appeal period, the pertinent evidence includes a June 6, 2003 VA audiology assessment, VA audiological examination reports from July 2004, April 2007, February 2009, and April 2011, and a March 2010 private audiogram from Montgomery Otolaryngology.  The Board notes that the Veteran submitted a private audiometric evaluation report from Rush Medical Group; however, not enough data has been associated with the report for a complete evaluation under 38 C.F.R. §§ 4.85 and 4.86. 

Results of the June 2003 VA audiology assessment show that pure tone thresholds, in decibels, were as follows




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
70
-
70
70
LEFT
70
80
-
75
75

Speech recognition ability was 56 percent in the right ear and 64 percent in the left ear.  The VA audiologist found that the Veteran had mild sloping to severe sensorineural hearing loss bilaterally.  Under Table VI, these results warrant findings of hearing acuity of Level VIII in the right ear and Level VII in the left ear, commensurate with a 40 percent disability rating.  Although the Veteran's bilateral hearing loss satisfies the criteria for exceptional patterns of hearing impairment pursuant to 38 C.F.R. § 4.86, under Table VIA, these results warrant findings of a lower disability rating under Table VII of 38 C.F.R. § 4.85.

Results of the July 2004 VA audiological examination show that pure tone thresholds, in decibels, were as follows




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
75
75
75
73.5
LEFT
70
80
75
75
75

Speech recognition ability was 64 percent in the right ear and 56 percent in the left ear.  The VA examiner found that the Veteran had mild sloping to severe sensorineural hearing loss.  Under Table VI, these results warrant findings of hearing acuity of Level VII in the right ear and Level VIII in the left ear, commensurate with a 40 percent disability rating.  Although the Veteran's bilateral hearing loss satisfies the criteria for exceptional patterns of hearing impairment pursuant to 38 C.F.R. § 4.86, under Table VIA, these results warrant findings of a lower disability rating under Table VII of 38 C.F.R. § 4.85.

Results of the April 2007 VA audiological examination show that pure tone thresholds, in decibels, were as follows




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
70
70
75
72.5
LEFT
75
75
70
70
72.5

Speech recognition ability was 80 percent in the right ear and 76 percent in the left ear.  The VA examiner found that the Veteran currently has bilateral mild to severe sensorineural hearing loss.  Under Table VI, these results warrant findings of hearing acuity of Level IV in the right ear and Level IV in the left ear, commensurate with a 10 percent disability rating.  However, the Board finds that under Table VIA, applying the criteria for exceptional patterns of hearing impairment, these results warrant findings of hearing acuity of Level VI bilaterally.  It follows that the finding of hearing acuity is commensurate with a 30 percent disability rating under Table VII of 38 C.F.R § 4.85.

Results of the February 2009 VA audiological examination show that pure tone thresholds, in decibels, were as follows




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
75
80
80
77.5
LEFT
80
85
80
80
81.25

Speech recognition ability was 80 percent in the right ear and 76 percent in the left ear.  The VA examiner found that the Veteran currently has bilateral normal to severe sensorineural hearing loss.  Under Table VI, these results warrant findings of hearing acuity of Level V in the right ear and Level V in the left ear, commensurate with a 20 percent disability rating.  However, the Board finds that under Table VIA, applying the criteria for exceptional patterns of hearing impairment, these results warrant findings of hearing acuity of Level VII bilaterally.  It follows that the finding of hearing acuity is commensurate with a 40 percent disability rating under Table VII of 38 C.F.R § 4.85.

Results of the March 2010 Montgomery Otolaryngology audiogram show that pure tone thresholds, in decibels, were as follows




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
80
80
80
78.5
LEFT
80
80
75
75
77.5

Speech recognition ability was 80 percent in the right ear and 80 percent in the left ear.  Under Table VI, these results warrant findings of hearing acuity of Level V in the right ear and Level V in the left ear, commensurate with a 20 percent disability rating.  However, the Board finds that under Table VIA, applying the criteria for exceptional patterns of hearing impairment, these results warrant findings of hearing acuity of Level VII bilaterally.  It follows that the finding of hearing acuity is commensurate with a 40 percent disability rating under Table VII of 38 C.F.R § 4.85.

Results of the April 2011 VA audiological examination show that pure tone thresholds, in decibels, were as follows




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
75
80
80
77.5
LEFT
80
85
75
80
80

Speech recognition ability was 76 percent in the right ear and 68 percent in the left ear.  The VA examiner found that the Veteran currently has bilateral normal to severe sensorineural hearing loss.  Under Table VI, these results warrant findings of hearing acuity of Level V in the right ear and Level VI in the left ear, commensurate with a 20 percent disability rating.  However, the Board finds that under Table VIA, applying the criteria for exceptional patterns of hearing impairment, these results warrant findings of hearing acuity of Level VII bilaterally.  It follows that the finding of hearing acuity is commensurate with a 40 percent disability rating under Table VII of 38 C.F.R § 4.85.

After reviewing the record and the results of the June 6, 2003 VA audiology assessment, July 2004, April 2007, February 2009, and April 2011 VA hearing tests, and a March 2010 private audiogram, the Board finds that for the period beginning on June 6, 2003, the Veteran's service-connected bilateral hearing loss does not meet the criteria for a disability rating in excess of 40 percent. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as indicated above, that disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter.  See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's Rating Schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, because the audiological evaluations do not show that the Veteran warrants higher ratings during either period on appeal, there is no basis for further staged ratings, pursuant to Hart, supra, and the claims for higher ratings must, each, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings for each period on appeal, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A schedular rating in excess of 30 percent, for the period prior to June 6, 2003, for bilateral hearing loss is denied. 

A schedular rating in excess of 40 percent, for the period beginning on June 6, 2003, for bilateral hearing loss is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id.  In this case, the Board finds that another remand to the RO is necessary to ensure compliance with the directives in the October 2007 Board remand as set forth below. 

In October 2007, the Board remanded the matter of a TDIU to the RO/AMC to, among other things, submit the Veteran's case to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  However, the RO submitted a request to the Director titled "extra-schedular rating under 38 C.F.R. § 3.321(b)(1)."  Then, in the body, the RO listed the Veteran's service-connected disabilities and noted that the claim for an increased evaluation for bilateral hearing loss was submitted for extra-schedular consideration.

In February 2008, the Director of Compensation responded that he reviewed the Veteran's claims folder, noting pertinent information, and concluded that they did not find that the Veteran was individually unemployed and unemployable due to his service-connected bilateral hearing loss and tinnitus.     

Initially, the Board finds that the instructions provided by the RO were not consistent with the instructions in the October 2007 remand and that the conclusion provided by the Director of Compensation was inadequate in light of the criteria set forth in either 3.321, pertaining to extra-schedular consideration for increased ratings and 4.16(b) for extra-schedular consideration for a TDIU.  

In this regard, the Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).

An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. 

In contrast, extra-schedular evaluation for a TDIU under 38 C.F.R. § 4.16(b), merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this case, both regulations should be addressed on remand. Thus, the Board finds that an additional remand is warranted for referral of the increased rating claims for bilateral hearing loss for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) and the TDIU claim for an extra-schedular evaluation pursuant to 38 C.F.R. § 4.16(b) to the Director of Compensation and Pension Service.
 
The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits. 

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97   (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  In the present case, the Director of Compensation and Pension has not yet made this initial determination consistent with the criteria set forth in 3.321. 

In conclusion, the Board remands the issues of higher ratings for bilateral hearing loss, for both periods on appeal, for an extra-schedular evaluation and again for a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.16(b), respectively.  The Directors response must be provided consistent with the criteria indicated pursuant to each regulation.  

Accordingly, these matters are REMANDED for the following action:

1.  The AOJ should submit the Veteran's claims for higher ratings for bilateral hearing loss, for both periods on appeal, and the claim for a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), respectively.

An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. 

In contrast, 38 C.F.R. § 4.16(b) , merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  However, his nonservice-connected disabilities and/or advancing age should not be considered. 

The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  If the AOJ finds that additional VA examinations are necessary, such examinations should be scheduled and conducted.

2.  Then readjudicate the TDIU claim on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) and the claims for higher ratings for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.   All applicable laws and regulations should be considered.  If the claims remaining on appeal remain unfavorable, the Veteran and his attorney should be provided with a SSOC that summarizes the pertinent evidence and fully cites the applicable legal provisions.  The Veteran and his attorney should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


